FILED
                             NOT FOR PUBLICATION                            OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID RIGGINS, AKA Dawud Halisi                  No. 11-35609
Malik,
                                                 D.C. No. 3:10-cv-05147-BHS
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

DAN PACHOLKE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Washington state prisoner David Riggins, a.k.a. Dawud Halisi Malik,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging due process violations. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Smith v. Noonan, 992 F.2d 987, 989 (9th Cir. 1993),

and we affirm.

      The district court properly granted summary judgment because Riggins

failed to raise a genuine dispute of material fact as to whether his placement in

administrative segregation, reclassification to maximum security, and placement in

the Intensive Management Unit implicated a protected liberty interest. See Sandin

v. Conner, 515 U.S. 472, 484 (1995) (liberty interest arising from state law or

policies “will be generally limited to freedom from restraint which . . . imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.”); Meachum v. Fano, 427 U.S. 215, 225 (1976) (inmate’s transfer to

a maximum-security facility with much less favorable conditions was “within the

normal limits or range of custody which the conviction has authorized the State to

impose”); Smith, 992 F.2d at 989 (the Constitution does not create a liberty interest

in freedom from administrative segregation, nor does Washington state law); In re

Dowell, 674 P.2d 666, 668-69 (Wash. 1984) (Washington state law does not create

a liberty interest in freedom from reclassification).

      Riggins’s contentions that a state court judgment precludes defendants from

relitigating due process issues and that the district court failed to rule on a pending

discovery motion are unpersuasive.


                                           2                                     11-35609
AFFIRMED.




            3   11-35609